Title: To George Washington from Major General Charles Lee, 30 November 1776
From: Lee, Charles
To: Washington, George

 

Dr General
Peeks Kill [N.Y.] Novr the 30th 1776

I receiv’d yours last night dated the 27th from Newark—You complain of my not being in motion sooner—I do assure you that I have done all in my power and shall explain my difficulties when We have both leisure—I did not succeed with Rogers and merely owing to the timidity or caution of the Enemy who contracted themselves into a compact body very suddenly—I am in hopes I shall be able to render you more service than had I mov’d sooner—I think I shall enter the Province of Jersey with four thoushand firm and willing Troops who will make a very important diversion—had I stirr’d sooner I shou’d have only led an inferior number of unwilling—the day after tomorrow We shall pass the River—when I shou’d be glad to receive your instructions but I cou’d wish you wou’d bind me as little as possible—not from any opinion, I do assure you, of my own parts—but from a perswasion that detach’d Generals cannot have too great latitude—unless They are very incompetent indeed—adieu My Dr Sir, Yours—most affectionately

Charles Lee


P.S. I have just been speaking with General Heath the strictness of whose instructions a good deal distress me—I cou’d have replac’d the few I require by Men who [are] able to do stitionary duty—but not to make expeditious marches—my numbers will in consequence be fewer than I promis’d.

